                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

     JAMES DOUGLAS GRAHAM                              CIVIL ACTION NO. 18-1654


     VERSUS                                            JUDGE TERRY A. DOUGHTY


     OCTAPHARMA PLASMA, INC., ET                       MAG. JUDGE KAREN L. HAYES
     AL.

                                           RULING

        This is a personal injury lawsuit brought by James Douglas Graham (“Graham”) against

Defendant Octa-Pharma Plasma, Inc. (AOcta-Pharma@). On February 7, 2020, Octa-Pharma filed

a Motion for Summary Judgment [Doc. No. 30]. Octa-Pharma moves the Court grant judgment in

its favor as a matter of law because Graham lacks sufficient evidence to raise a genuine issue of

material fact for trial on causation. Graham opposes summary judgment. [Doc. No. 38]. Octa-

Pharma has filed a reply. [Doc. No. 40].

        For the following reasons, Octa-Pharma’s Motion for Summary Judgment is GRANTED,

and Graham’s claims are DISMISSED WITH PREJUDICE.

I.      FACTS

        On August 28, 2017, Graham donated plasma at Octa-Pharma’s Monroe, Louisiana center.

Graham frequently donated plasma, estimating he had done so approximately 250 times. On this

date, he claims that the phlebotomist missed his vein several times trying to perform venipuncture

on his right arm. At some point, Graham contends that he suffered excruciating pain causing him

to scream out. Graham did not leave, however, but remained at the center and completed his


                                                1
plasma donation.

        Two days after his donation, on August 30, 2017, Graham returned to Octa-Pharma to

complain of a hematoma and numbness and tingling in his arm.

        The following day, August 31, 2017, Graham saw a health care practitioner for the first

time. Graham went to the Forsythe Family Medical Clinic where he was seen by Angela Hamby,

an Advanced Practice Registered Nurse (“APRN”). He complained of pain and loss of use of his

right arm.

        On or about September 28, 2017, Hamby referred Graham to occupational therapy, but he

did not begin occupational therapy until November 28, 2017, two months later.           He was

discharged from occupational therapy in January 31, 2018, but still had complaints of pain in his

right hand and elbow, as well as numbness from his elbow down to the last two digits of his right

hand.

        Hamby referred Graham to other practitioners because Graham’s right arm complaints

were “out of [her] scope.” [Doc. No. 30-8, November 13, 2019 Deposition of Angela Hamby, N.P,

pp. 16]. Hamby is not qualified to make any determination as to whether or not Graham has nerve

damage. Id. at pp. 24-25. Hamby made no diagnosis of Graham’s injury. Id. at pp. 22-23.

Hamby does not know what, if any, of Graham’s nerves were damaged and has “no opinion” as to

what nerves were damaged.       Id. at p. 24.   Instead, Hamby would ultimately defer to the

neurologist who treated Graham as to whether or not Graham’s injuries were caused by the plasma

donation. Id. at pp. 24-25, 40-41, 42, 44, 50-51, 63, 64-65, 79.

        On October 1, 2018, more than a year after the alleged incident, Graham saw neurologist,

Dr. Vijayakumar Javalkar at Ochsner-LSU Shreveport. [Doc. No. 30-9, November 13, 2019

Deposition of Dr. Vijayakumar Javalkar]. Dr. Javalkar is a board-certified general neurologist,

with a specialty certification in vascular neurology. Dr. Javalkar also serves as an Assistant
                                                2
Professor of Neurology.

       Dr. Javalkar noted that Graham had impaired sensation in the medial aspect of his right

forearm, atrophy of the muscles in both Graham’s right and left hand, as well as muscle wasting

in the muscles in both of Graham’s forearms. Id. at pp. 25, & 77. Dr. Javalkar’s initial possible

diagnoses of Graham’s injury were neuropathy, cervical myelopathy, and ALS (Lou Gehrig’s

disease). Id. at pp. 62-63.   He did not include venipuncture in his differential diagnoses because

there was no indication to support that possibility.        Id. at pp. 63-64.      He ordered an

electrodiagnostic study on Graham, which was conducted on November 5, 2018.

       Despite Dr. Javalkar’s request for follow-up visits, including further diagnostic testing,

Graham never went back to see Dr. Javalkar and has sought no further treatment or diagnosis of

his alleged nerve injury. Dr. Javalkar testified that the intense pain described by Graham at the

time of the venipuncture is consistent with acute damage to his median nerve, but he cannot

determine what has caused Graham’s symptoms and whether Graham had traumatic neuropathy–

like that from a venipuncture. Id. at pp. 81. According to Dr. Javalkar, the diffuse atrophy he

saw in Graham would not typically be seen from acute trauma like a needle stick, but more

typically there would be more isolated symptoms if neuropathy was caused by a needle stick. Id.

at pp. 25-26. According to Dr. Javalkar, Graham not only had diffuse atrophy of multiple

muscles, but he also had indications that at least two nerves were affected in his right arm, the

median nerve and the ulnar nerve. Id. at pp. 25 & 77. This caused Dr. Javalkar to be unsure and

unable to conclude that the August 28, 2017 venipuncture caused Graham’s injuries.        Id. at pp.

25-26 & 77. Dr. Javalkar also does not know what caused the wasting of the small muscles in

Graham’s right hand. Id. at pp. 60-61.

       Although Dr. Javalkar offered Graham a differential diagnosis, which were the multiple

possible causes of Graham’s symptoms, none of those potential diagnoses included venipuncture.
                                             3
Instead, Dr. Javalkar’s differential diagnoses included cervical myelopathy, compression of the

spinal cord, ALS, a spinal cord disease, and general neuropathy. Id. at pp. 62-63. According to

Dr. Javalkar, diabetes could have caused at least some of Graham’s symptoms. Id. at pp. 29, 36

& 44.

        Prior to the August 28, 2017 plasma donation, Graham had a number of health conditions

and diagnoses: sciatica, cervical myelopathy, degenerative disc disease in his thoracic and lumbar

spine, diabetes, and had complaints of right shoulder pain and mid-back pain from a motorcycle

wreck. Additionally, Graham had prior diagnoses of mental conditions, including depression,

schizophrenia, and dementia.

        Graham relies on an expert report from Registered Nurse Mark E. Fuller, who opines:


        After thoroughly reviewing the afore mentioned documents, it is my professional
        opinion that James Douglas Graham did in fact suffer a severe and
        debilitating nerve injury in the right upper extremity due to the negligence of the
        Octapharma employee, Paula Hillard, who performed his venipuncture on August
        28, 2017. . . .Mr. Graham’s description of symptoms including but not
        limited to severe pain, weakness, numbness, tingling, progressive loss
        of function, and muscle wasting are consistent with a severe nerve
        injury caused by improper venipuncture technique well outside the preferred,
        safest area for venous access.


[Doc. No. 30-15, Fuller Expert Report]. However, Fuller was subsequently deposed and admitted

as follows:

•       He could not rule out cervical nerve compression as the cause for
        Graham’s symptoms;

•       Fuller did not rule out any other cause for Graham’s symptoms;

•       Fuller’s opinion as to the extent of Graham’s injury is “a
        guess” and “speculation”;

•       Fuller has “no idea” if the method he used to make his determination as to the cause
        of Graham’s symptoms is accepted and used in peer review scientific or medical
                                                 4
       literature, and has reviewed nothing that has;

•      Fuller does “not have an opinion as to what nerve was allegedly injured during the plasma
       donation;

•      Fuller is “not giving an opinion as to the diagnosis of Mr. Graham” because he
       “can’t diagnose.”;

•      A neurologist would be “more qualified” than he to make the determination as to the cause
       of Graham’s symptoms;

•      Fuller never attended medical school, is not a doctor, is not a neurologist, does not
       specialize in vascular neurology, and is not an expert in neurology;

•      Fuller is not qualified to perform or read a nerve conduction study, has never performed
       one, has no experience in evaluating nerve damage, is not qualified to diagnose a nerve
       injury, has never provided any diagnosis for any patient related to whether or not they
       have nerve damage, is not qualified to make any prognosis for nerve damage, and is not
       qualified to determine what could be done to correct nerve damage;

•      Fuller is not a certified phlebotomist, has never worked in a plasma donation clinic, has
       never performed venipuncture on a patient for the purpose of retrieving
       plasma, has never been trained to perform plasma donation on a donor, has never trained
       anyone to perform plasma donation, is not familiar with the procedures that are
       required for performing a plasma donation, is not familiar with the equipment that
       is used during plasma donation, and cannot describe any process on how to donate plasma.


See [Doc. No. 30-16, Fuller Depo., pp. 32-38, 52-58, 60-66, 75-77, & 90].

       On November 13, 2018, Graham filed a Petition in the Fourth Judicial District Court for

the Parish of Ouachita, State of Louisiana, asserting a claim of negligence against Octa-Pharma

and “Paula,” the phlebotomist who performed his venipuncture. [Doc. No. 1-2]. He seeks to

recover damages. On December 28, 2018, Octa-Pharma removed the case to this Court, where it

has proceeded since.

       Under the Court’s Scheduling Order, discovery is closed, and on February 7, 2020, Octa-

Pharma filed the instant motion, along with motions in limine. Octa-Pharma specifically filed a

Motion in Limine to Exclude the Testimony of Mark E. Fuller, III [Doc. No. 31]. Graham did
                                                5
not oppose that motion.

       The Motion for Summary Judgment is fully briefed, and the Court is prepared to rule.

II.    LAW AND ANALYSIS

       A.      Standard of Review

       Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, Aa party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence. Thus, Summary

Judgment is appropriate if a reasonable jury could not return a verdict for the nonmoving party.@
                                                6
Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)); see also Ruiz v. Whirlpool, Inc., 12 F.3d 510, 513

(5th Cir. 1994) (ATestimony based on conjecture or speculation is insufficient to raise an issue of

fact to defeat a summary judgment motion because >there is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party. . . .

If the evidence is merely colorable, or is not significantly probative, summary judgment may be

granted.=@).

          B.     Causation in a Personal Injury Suit

          “[F]ederal courts sitting in diversity apply state substantive law and federal procedural

law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996); see Erie R. Co. v. Tompkins,

304 U.S. 64, 78 (1938). No party disputes that Louisiana applies to this negligence case in which

a Louisiana domiciliary was allegedly injured in Monroe, Louisiana, by the employee of an entity

doing business here.

          Under Louisiana law,

          [i]n a personal injury suit [a] plaintiff bears the burden of proving a causal relation
          between the injury sustained and the accident which caused the injury. American
          Motorist Insurance Co. v. American Rent–All, Inc., 579 So.2d 429 (La.1991);
          Aucoin v. State Farm Mut. Auto. Ins. Co., 505 So.2d 993 (La. App. 3d Cir.1987);
          Richard v. Walgreen's Louisiana Co., 476 So.2d 1150 (La. App. 3d Cir.1985).
          Plaintiff must prove causation by a preponderance of the evidence. Morris v.
          Orleans Parish School Bd., 553 So.2d 427 (La. 1989). The test for determining
          the causal relationship between the accident and subsequent injury is whether the
          plaintiff proved through medical testimony that it is more probable than not that
          the subsequent injuries were caused by the accident. Mart v. Hill, 505 So.2d 1120
          (La. 1987); Villavaso v. State Farm Mut. Auto. Ins. Co., 424 So.2d 536 (La. App.
          4th Cir. 1982).

Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95), 650 So. 2d 757, 759 (emphasis

added).


                                                    7
       The law recognizes a presumption establishing this causal connection between an injury

plaintiff suffered and an accident “if before the accident the injured person was in good health,

but commencing with the accident the symptoms of the disabling condition appear and

continuously manifest themselves afterwards, providing that the medical evidence shows there to

be a reasonable possibility of causal connection between the accident and the disabling

condition.” Housley v. Cerise, 579 So.2d 973, 980 (La. 1991) (quoting Lukas v. Insurance

Company of North America, 342 So.2d 591 (La. 1977) (internal quotation marks omitted). Even

if the presumption applies, Graham is still required to provide Amedical evidence establishing a

causal connection between [Graham=s] medical condition and the accident." Vargas v. Lee, 317

F.3d 498, 502 n.3 (5th Cir. 2003).

       In this case, the Court finds that Graham is not entitled to application of the Housley

presumption. Graham cannot meet his first showing under Housley—that he was in good health

prior to the August 28, 2017 plasma donation. To the contrary, the record establishes that prior

to the donation, Graham had been diagnosed with diabetes, he was told he had cervical

myelopathy, and he suffered from sciatica, pain and numbness in his mid-back, and pain in his

right shoulder. Under these circumstances, the presumption does not apply. See Miller v. Tulane

Univ. Hosp., 2009-1740 (La. App. 4 Cir. 5/12/10); 38 So.3d 1142, 1147 (Plaintiff’s “inability to

establish even the first element required under Housley is fatal to [his] reliance on its presumption

to prove medical causation.”).

       The Court then turns to whether Graham can otherwise establish causation.         Albeit in a

separate motion, Octa-Pharma has moved to exclude the expert opinion of Fuller, a registered

nurse, as to causation. Graham does not oppose that motion. Accordingly, it is conceded that

Fuller cannot provide the necessary link between the August 28, 2017 plasma donation and

                                                 8
Graham’s alleged nerve damage. The Court agrees that Fuller, while no doubt a qualified medical

professional, is not qualified to provide the necessary causal link given Graham’s prior diagnoses

and the complex nature of his alleged nerve damage.

       The Court has therefore considered whether the link is otherwise provided through the

testimony of Hamby and Dr. Javalkar. The Court finds that it is not. Hamby admits that she has

not given Graham a diagnosis and that she would defer to the neurologist. The neurologist, Dr.

Javalkar, however, also cannot state that Graham’s nerve damage was more probably than not

caused by the August 28, 2017 venipuncture.         Dr. Javalkar testified in his deposition that

Graham has bilateral atrophy of multiple muscles in both arms, not just the right arm, and he has

indications that both the median and ulnar nerves in his right arm have been affected. [Doc. No.

30-9, Dr. Javalkar Depo., pp. 25 & 77]. He offered only differential diagnoses from his one visit

with Graham, and none of those diagnoses included the venipuncture. While he said the pain

Graham described was consistent with damage to the median nerve, that testimony is insufficient

to meet the standard required. Accordingly, Octa-Pharma is entitled to summary judgment on

Graham’s claims.

III.   CONCLUSION

       For the foregoing reasons, Octa-Pharma’s Motion for Summary Judgment is GRANTED,

and Graham’s claims are DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 24th day of March, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE

                                                9
